Taylor, Chief-Justice,
delivered the opinion of the Court:
The evident intention of the parties, as well as the justice of the case, cannot be mistaken. The bond could have been satisfied only by the payment of one hundred dollars, or the delivery or tender of a horse of that value ■, and requires the same construction as if the debtor had promised to pay one hundred dollars in a horse or any other specific property. The value in property which he is bound to pay is to be measured by the amount of the debt, and must be at least equal to it. The contract might have been susceptible of a different construction, if the money had been inserted in the nature of a penalty 5 but there is nothing in the instrument where such an inference can be derived, — Judgment for the Plaintiff.